32 N.J. 344 (1960)
160 A.2d 810
JOHN EPPS, PETITIONER-PETITIONER,
v.
RICHARD GOLD, ET AL., RESPONDENTS-RESPONDENTS.
The Supreme Court of New Jersey.
Argued May 10, 1960.
Decided May 23, 1960.
Mr. James J. Sheeran argued the cause for the appellant.
Mr. Nathan Cholodenko argued the cause for the respondent.
PER CURIAM.
The judgment of the Appellate Division is affirmed essentially for the reasons given in the opinion of Judge Freund.
For affirmance  Chief Justice WEINTRAUB, and Justices BURLING, JACOBS, FRANCIS, PROCTOR, HALL and SCHETTINO  7.
For reversal  None.